DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The recitation of a heating part constituted by a material having a “heat resistance to 1,850°C” in claims 1-2 and a “heat resistance to 1,800°C” in claim 1 is interpreted to mean that the heating part is capable of producing heat sufficient to attain temperatures of at least 1,850 and 1,800 °C via resistive heating, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2017/0306521 to Hoshikawa, et al. (hereinafter “Hoshikawa”). 
Regarding claim 1, Hoshikawa teaches a production apparatus for a gallium oxide crystal (see, e.g., the Abstract, Figs. 1-18, and entire reference) comprising:
a furnace body constituted by a heat resistant material (see, e.g., Figs. 3-7 and ¶¶[0068]-[0092] which teach a furnace body (14) comprised of heat resistant material (32), (33), (34), and (35)),
a crucible disposed in the furnace body (see, e.g., Figs. 3-7 and ¶¶[0068]-[0092] which teach a crucible (30) disposed within the furnace body (14)), and
a heater disposed around the crucible (see, e.g., Figs. 3-7 and ¶¶[0068]-[0092] which teach a heater (20) disposed around the crucible (30)), 
the heater being a resistance heater including a heating part and a conductive part having a larger diameter than the heating part connected to each other, the heating part being constituted by a material having heat resistance to 1,850°C, the conductive part being constituted by a material having heat resistance to 1,800°C (see, e.g., Fig. 6 and ¶¶[0087]-[0091] which teach that the heater (20) is formed of molybdenum disilicide (MoSi2) which is capable of heating to a high temperature of up to 1,900 °C; moreover, Fig. 6 specifically shows that the heater (20) includes a lower heating part having a smaller diameter at a lower end thereof and the top half is comprised of a conductive part having a larger diameter).  
Regarding claim 2, Hoshikawa teaches that the heater includes the heating part that is connected to the conductive part via a connecting part formed to have a diameter that is larger than the heating part and smaller than the conductive part, constituted by a material having heat resistance to 1,850°C (see, e.g., Fig. 6 and ¶¶[0087]-[0091] which teach that the heater (20) is formed of molybdenum disilicide (MoSi2) which is capable of heating to a high temperature of up to 1,900 °C; moreover, Fig. 6 specifically shows that the heater (20) includes a connecting part between the upper and lower ends of the heater (20) which has a diameter that is larger than the lower end (i.e., the heating part) and smaller than the upper end (i.e., the conductive part)).  
Regarding claim 5, Hoshikawa teaches that the heater is formed of molybdenum disilicide (MoSi2) (see, e.g., Fig. 6 and ¶¶[0087]-[0091] which teach that the heater (20) is formed of molybdenum disilicide (MoSi2).  
Regarding claim 6, Hoshikawa teaches that the heater is provided in a linear shape from side view, in such a manner that the conductive part penetrates through an upper portion of the furnace body and is provided in the vertical direction in the furnace body, and the heating part is extended in the vertical direction at a tip of the conductive part in the furnace body (see, e.g., Figs. 3 & 6 and ¶¶[0068]-[0092] which teach that the heater (20) is provided in a linear shape when viewed from a side such that an upper end (i.e., the conductive part) penetrates through an upper portion of the furnace body (14) in a vertical direction and the lower end (i.e., the heating part) extends therefrom in a vertical direction within the furnace body (14)).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshikawa in view of a product literature entitled "Kanthal Super electric heating elements: Products and accessories," published in 2012 and accessed at https://www.electron-etg.com/sites/default/files/2021-12/s-ka058-b-eng-2012-01_0.pdf on 10/26/2022 (“Kanthal”). 
Regarding claim 3, Hoshikawa does not teach that the heater has a ratio of a diameter (x) of the heating part, a diameter (y) of the connecting part, and a diameter (z) of the conductive part (x: y: z) that satisfies 3 ≤ x ≤ 9, 4 ≤ y ≤ 12, and 6 ≤ z ≤ 18 (provided that x <y <z).  However, in p. 3 Kanthal teaches an embodiment of a MoSi2 heating element called Kanthal Super 1900 which has a maximum operating temperature of 1,850 °C and in Fig. 1 at pp. 13-15 Kanthal further teaches that the heating element may be in the shape of a tube having a diameter (d) for the heating part of (x) = 3-9 mm and a diameter (c) for the conductive part of (z) = 6 to 18 mm.  Moreover, there is a transition region where the diameter of the conductive part (c) is gradually reduced to the diameter (d) of the heating part over a distance of (g).  In this regard Kanthal teaches an embodiment in which x = 3, y = 3 to 6, and z = 6 which therefore meets the claim.  Thus, a person of ordinary skill in the art would look to the teachings of Kanthal and would be motivated to utilize a heating part having a ratio of diameters of, for example, x = 3, y = 3 to 6, and z = 6 since this would involve nothing more than the use of a known MoSi2 heating element according to its intended use.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Regarding claim 4, Hoshikawa does not teach that the heater has a ratio of a diameter (x) of the heating part, a diameter (y) of the connecting part, and a diameter (z) of the conductive part (x: y: z) that satisfies y ≤ 3x, z ≤ 2y, and z ≤ 4x (provided that x < y < z).  However, as noted supra with respect to the rejection of claim 3, in Fig. 1 at pp. 13-15 Kanthal further teaches that the heating element may be in the shape of a tube having a diameter (d) for the heating part of (x) = 3-9 mm and a diameter (c) for the conductive part of (z) = 6 to 18 mm with a diameter for the connecting part (y) being between (x) and (z) due to the presence of a transition region along distance (g).  Thus, for a heating element of size 3/6 this means x = 3, 3 < y < 6, and z = 6 such that x < y < z.  This also satisfies the expressions z ≤ 4x (i.e., 6 ≤ 12), z ≤ 2y (i.e., 6 ≤ 2×5), and y ≤ 3x (i.e., 5 ≤ 9).  Thus, a person of ordinary skill in the art would look to the teachings of Kanthal and would be motivated to utilize a heating part having a ratio of diameters of, for example, x = 3, y = 3 to 6, and z = 6 since this would involve nothing more than the use of a known MoSi2 heating element according to its intended use.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Regarding claim 7, Hoshikawa teaches that the heating part is extended in the vertical direction at a tip of the conductive part in the furnace body (see, e.g., Figs. 3 & 6 and ¶¶[0068]-[0092] which teach that the lower end (i.e., the heating part) of the heater (20) extends from the upper end (i.e., the conductive part) in a vertical direction within the furnace body (14)), but does not teach that heater is provided in an L-shape from side view, in such a manner that the conductive part penetrates through a side part of the furnace body and is bent in the vertical direction in the furnace body.  However, in p. 3 Kanthal teaches an embodiment of a MoSi2 heating element called Kanthal Super 1900 which has a maximum operating temperature of 1,850 °C and in Figs. 1-2 at pp. 13-15 Kanthal further teaches that the heating element may be in the shape of a tube that is comprised of straight terminals or is bent 90° at the terminals.  In this regard, the use of bent as opposed to straight terminals may be considered as a mere change in shape and, hence, the selection of one or the other is a matter of design choice since each will function according to its intended purpose.  Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  Thus, based on the teachings of Kanthal it would have been within the capabilities of an ordinary artisan to select a heater provided in an L shape from a side view such that the conductive part penetrates through a side part of the furnace body (14) in Hoshikawa and then extends vertically downward since this would involve nothing more than the substitution of a known equivalent for the same purpose which would have the added advantage of freeing up the top of the furnace for other uses.  It is prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.  
Regarding claim 8, Hoshikawa teaches that the heater includes two conductive parts connected to the heating part at tips thereof formed in a U-shape (see, e.g., Fig. 6 and  ¶¶[0087]-[0091] which teach that the heater (20) forms a U shape at a bottom of the heater), but does not explicitly teach that the heating part has a diameter of 3 to 9 mm, and the heating part has a bending width of less than 40 mm.  However, in p. 3 Kanthal teaches an embodiment of a MoSi2 heating element called Kanthal Super 1900 which has a maximum operating temperature of 1,850 °C and in Fig. 1 at pp. 13-15 Kanthal further teaches that the heating element may be in the shape of a tube having a diameter (d) of 3-9 mm and a minimum bending width (a) of 16 to 38 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Kanthal and would be motivated to utilize a heating part having a diameter of 3 to 9 mm and a bending width of less than 40 mm since this would involve nothing more than the use of a known MoSi2 heating element according to its intended use.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714